Citation Nr: 0802886	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed depression.  

2.  Entitlement to service connection for a dental disorder, 
to include gum disease, for the purposes of compensation and 
VA outpatient dental treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986, and from July 1987 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005, and April and June  2006 rating 
decisions of the RO that, in pertinent part, denied service 
connection for depression, gum disease and dental treatment.  
The veteran perfected an appeal of these determinations to 
the Board.  

In September 2007, the veteran, accompanied by her 
representative, testified at a videoconference hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

The issue of service connection for depression is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran served on active duty from September 1982 to 
July 1986, and from July 1987 to November 2003.  

2.  The veteran current application for a dental disorder was 
received by VA in 2005.  

3. The veteran currently is not shown to have a dental 
condition or disability, to include gum disease, periodontal 
disease or extracted teeth, as a result of a combat wound or 
other trauma during her active military service; nor she does 
meet the requirements for service connection for the limited 
purpose of receiving VA outpatient treatment.  



CONCLUSION OF LAW

The criteria for the grant service connection of a dental 
disorder, for purposes of both compensation and VA outpatient 
treatment, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1721, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in April 2005 and February 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claims.  The veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The reasoning of this case applies to the matters at hand as 
well.  Despite the defective notice provided to the veteran 
on these latter two elements, however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.   In this 
regard, as the Board concludes that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned regarding these claims are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and her representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

In addition, as to any duty to provide an examination and/or 
seek a medical opinion for the veteran's claims, the Board 
notes that in the case of a claim for disability compensation 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, there is no reasonable possibility that an 
examination or opinion would aid in substantiating the 
veteran's claim for dental conditions.  As will be discussed 
in detail below, the Board finds that the evidence, which 
indicates that the veteran did not experience dental trauma 
in service, did not apply for dental treatment within 90 days 
of separation from service, or meet the requirements by which 
VA dental treatment can be provided; warrants the conclusion 
that an examination is not necessary to decide the claim.  As 
such, the record is sufficient for a decision.  


II.  Analysis.

In this case, the veteran claims of service connection for 
gum disease and for dental treatment purposes.  

The veteran's medical records in this case indicate that the 
veteran has had several teeth extracted and other dental 
treatment over the years, to include fillings, occlusal 
guards, x-ray studies, and periodontal maintenance.  The 
veteran's records, however, do not indicate that the veteran 
currently has gum or periodontal disease.  

In November 2005, the veteran filed her claim for gum disease 
and dental treatment.  

The regulations covering dental claims provide that missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity"). 

However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

In this case, there is no evidence of record that the 
veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible.  Therefore, the veteran does not 
have a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).

In addition, to have had dental extractions during service is 
not tantamount to dental trauma, because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The veteran does not contend, nor does the record indicate, 
that she experienced any dental trauma in service.  
Therefore, the veteran does not have a service-connected, 
non-compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(c).  

Here, the Board finds that the veteran has not presented any 
competent evidence that she has a dental disorder for which 
service-connected compensation may be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim of 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  

For veterans discharged in 2003, the application for this 
one-time (Class II) dental treatment must have been submitted 
within 90 days after service discharge.  38 C.F.R. § 17.161 
(b)(1)(i)(B).  

The veteran applied for dental treatment in 2005, over one 
year after separation from service.  See 38 C.F.R. § 
17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 
(1995) affirmed in part, dismissed in part by 87 F.3d 1304 
(1996) (for veteran's who were discharged prior to October 1, 
1981, the applicable time limit to file a dental claim cannot 
be tolled based on the service department's failure to notify 
a veteran about his right to file such a claim).  

A veteran is also entitled to VA outpatient dental treatment 
if she qualifies under one of the other categories outlined 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

The evidence does not demonstrate that the veteran can avail 
herself of any of the other categories by which VA dental 
treatment can be provided. Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the veteran.  See 38 C.F.R. § 17.161(d), (e).  

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided.  See 38 C.F.R. § 17.161(f).  A review of 
the record does not show that the veteran had sought VA 
dental treatment prior to the current claim.  

There is no evidence demonstrating that the veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  

The veteran's service connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is she a Chapter 
31 vocational rehabilitation trainee (Class V).  See 38 
C.F.R. § 17.161(h), (i).  She is also not receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the Board finds that the criteria for service 
connection for a dental disorder for the purposes of VA 
outpatient dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment, and the appeal 
must be denied.  



ORDER

Service connection for a dental disorder, to include gum 
disease, for the purposes of compensation and VA outpatient 
dental treatment is denied.  



REMAND

After reviewing the veteran's claims file, the Board finds 
that the veteran's claim of service connection for depression 
must be remanded for further development.  

The medical evidence in this case shows that the veteran has 
been diagnosed with major depressive disorder.   In addition, 
the veteran testified that she sought treatment for 
depression while in the service, before her discharge from 
active duty.  

While the veteran's service medical records do not indicate a 
diagnosis of depression, the veteran was referred to mental 
health in May 2003 before her discharge.  

The Board also notes that the veteran has a diagnosis of 
depression after service.  She, however, has not been 
afforded a VA examination in connection with this claim.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  

In addition, prior to affording the veteran a new VA 
examination in connection with his claim, the RO should 
update the veteran's claims file with any recent medical 
records relevant to the veteran's claims.  The veteran should 
also be afforded an opportunity to submit any recent medical 
records or opinions pertinent to his claims that have not 
already been associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her basic service connection claim, but she was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The AOJ should send the veteran and 
her representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate 
steps to contact the veteran and 
request that she identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated her 
for any psychiatric disability since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and likely 
etiology of the claimed psychiatric 
disorder, including depression, found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically include a diagnosis of any 
psychiatric condition found to be 
present.  In doing so, the examiner 
should comment on the medical evidence of 
record.  If the examiner diagnoses the 
veteran as having a psychiatric 
disability, including depression, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder had its onset during 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the veteran must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


